Title: Thomas Simpson to the American Commissioners, 18 July 1778
From: Simpson, Thomas
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


May it please your Honours
Nantes 18th. July 1778.
I wrote you by Captain Niles, that on receiving an answer from Captain Whipple, I shou’d immediately follow his instructions, his letter came to hand the 12th, I embarked at Brest the 15th. and arrived here the 17th Instant, and am now to proceed for America in the Providence, where I hope to have the pleasure of being immediately bro’t to trial. I tho’t my indispensible duty to inform you in what manner I have proceeded, And am Your Honours Most Obedient, Very humble Servant
Thom Simpson
Honourable the American Commissioners At Passi
 
Addressed: The Honourable Commissioners / for the United States of America / At / Passi
Notation: Lieut Simpson Nantes 18 July 78
